Citation Nr: 1435497	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected bilateral total knee arthroplasty and residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied entitlement to service connection for hypertension, to include as secondary to the service-connected bilateral total arthroplasty and residuals. 

In December 2009, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is currently of record.

In October 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the recent readjudication of his claim in the June 2012 Supplemental Statement of the Case (SSOC), additional evidence was added to the record.  However, the Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) consideration of this new evidence in a statement dated in April 2014.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

In August 2007, the Veteran raised the issue of entitlement to a total disability rating based on unemployability (TDIU).  A deferred rating decision dated May 2008 determined that the Veteran should file a claim for entitlement to a TDIU on or after August 1, 2008, when his temporary total disability rating for total knee replacement expires.  As such, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.
FINDING OF FACT

There is competent and credible medical opinion evidence that shows that the Veteran's hypertension was aggravated by his service-connected bilateral total knee arthroplasty and residuals.


CONCLUSION OF LAW

Service connection for hypertension, as secondary to the service-connected bilateral total knee arthroplasty and residuals, is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the Board hearing, the Veteran testified that his service-connected bilateral total knee arthroplasty and residuals severely limited his ability to exercise and consequently, caused his hypertension.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran's claim was filed in August 2007 so the amended regulation is for application.

The medical evidence of record shows that the Veteran is currently diagnosed with hypertension.  The Veteran is also service-connected for bilateral total knee arthroplasty and residuals.  At the February 2012 VA examination, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current hypertension is at least as likely as not aggravated by his service-connected bilateral knee osteoarthritis disabilities.  The examiner reasoned that, as for the Veteran's knee osteoarthritis' effect on his ability to exercise in order to maintain a healthy weight, it is at least as likely as not that the pain of osteoarthritis in his weight-bearing knee joints adversely affected his ability to exercise adequately for weight control.  The examiner indicated that this inability to exercise could contribute to the Veteran's obesity and obesity is a known risk factor for hypertension.  There are no other medical nexus opinions of record in the claims file.  The Board finds that there is competent and credible medical opinion evidence that shows that the Veteran's current hypertension was aggravated by his service-connected bilateral total knee arthroplasty and residuals.  Therefore, service connection for hypertension is warranted.

The Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.


ORDER

Entitlement to service connection for hypertension, as secondary to the service-connected bilateral total knee arthroplasty and residuals, is granted.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


